DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 11/17/2022 is acknowledged.
Claims 22, 23 and 25-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asou (US2010/0109827A1).
Asou reads on the claims as follows (limitations not disclosed by Asou are crossed out, below):
Claim 19. A method of manufacturing an inductive device, comprising: 
obtaining a core (11) comprising an axial portion (11a), a first flange portion (11b) and a second flange portion (11c), with the first flange portion being disposed on an opposing side of the axial portion with the second flange portion, the first flange portion comprising a first plurality of interface connections (E1, E2, E3) and the second flange portion comprising a second plurality of interface connections (E4, E5, E6); 
securing a first (S1) of a pair of primary windings to the first flange portion (see Fig. 6 and para. [0067]); 
securing a first (S4) of a pair of secondary windings to the first flange portion (see Fig. 6 and para. [0067]); 
winding the first of the pair of primary and secondary windings about the axial portion of the core in a first direction (see Figs. 7 and 8); 
securing the first of the pair of primary windings to the second flange portion (see Fig. 8 and para. [0071]); and 
securing the first of the pair of secondary windings to the second flange portion (see Fig. 8 and para. [0071]).  
Claim 21. The method of claim 19, further comprising attaching an end cap core portion 
Claim 33. A method of manufacturing an inductive device, the method comprising: 
securing a first primary winding (S1) to (i) a first flange (11b) associated with an inductive core component and (ii) a second flange (11b) associated with the inductive core component (see Figs. 6 and 8); 
securing a second primary winding (S2) to (i) the first flange and (ii) the second flange (see Figs. 10 and 12; 
securing a first secondary winding (S4) to the first flange and (ii) the second flange (see Figs. 6 and 8); and 
securing a second secondary winding (S3) to the first flange and (ii) the second flange (see Figs. 10 and 12); 
wherein securing of the first and second primary windings and the first and second secondary windings comprise winding each of the first and second primary windings and the first and second secondary windings about at least a portion of the core component (see Figs. 7-12).  
Claim 38. The method of claim 33, further comprising: mounting the inductive device to a substrate (50, Fig. 5) for use in a data-communication application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Asou (US2010/0109827A1).
Asou reads on the claims as follows (limitations not disclosed by Asou are crossed out, below):
Claim 20. The method of claim 19, further comprising: 
securing a second (S2) of the pair of primary windings to the second flange portion (see Fig. 12);
securing a second (S3) of the pair of secondary windings to the second flange portion (see Fig. 12); and 
simultaneously winding the second of the pair of primary windings and the second of the pair of secondary windings about the axial portion of the core 
Claim 25. The method of claim 19, further comprising: 
securing a second (S2) of the pair of primary windings to the second flange portion; 
securing a second (S3) of the pair of secondary windings to the second flange portion; and 

Asou secures the windings S2 and S3 at the first flange 11b and winds the windings toward the second flange 11c. However, the apparatus of Asou is capable of securing and cutting wires at either flange. It is deemed one of ordinary skill in the art would have found it obvious to secure the wires S2 and S3 at the second flange 11c and wind the wires toward flange 11b, since the number of possibilities is small (i.e. either attach at flange 11b or at flange 11c), and the outcome of either choice would have been immediately predictable to one of ordinary skill in the art. 
Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Asou in view of Suzuki (US2008/0309445A1).
Asou discloses the claimed invention, including the securing of the first of the pair of primary windings to the second flange portion comprising forming a first center tap connection at the second flange portion (at E4), but does not disclose the securing of the first of the pair of secondary windings to the second flange portion comprising forming a second center tap connection at the second flange portion.  Rather, the center tap connection is formed at E3 on the first flange. 
Suzuki discloses an alternative way to provide center tap connections to the windings of a transformer. Specifically, instead of one of the terminal electrodes being connected to two wires, at a flange, Suzuki teaches forming four terminal electrodes on each of the flanges (see Fig. 2). Tracks on a substrate can then be used to form the center tap connection (see 35 and 36 in Fig. 1). Referring to Figs. 1-3, it can be seen a center connection exists at 21b, 22a, 23b and 24a. 
In view of the teachings of Suzuki, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the flanges 11b and 11c or Asou to have four terminals each, instead of three, and the effect the center tap connections by means of tracks on the substrate 50. One of ordinary skill in the art would have found it obvious to do so at least as a simple substitution of one known way to implement a center tap connection on a transformer for another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140292465 is similar to Suzuki. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729